Filed 6/10/16 R.A. v. Superior Court CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



R.A.,

         Petitioner,                                                     E065616

v.                                                                       (Super.Ct.No. J258084)

THE SUPERIOR COURT OF                                                    OPINION
SAN BERNARDINO COUNTY,

         Respondent;

SAN BERNARDINO COUNTY
CHILDREN AND FAMILY SERVICES,

         Real Party in Interest.



         ORIGINAL PROCEEDINGS; petition for extraordinary writ. Christopher B.

Marshall, Judge. Petition denied.

         Law Offices of Vincent W. Davis & Associates and Stephanie M. Davis for

Petitioner.

         No appearance for Respondent.



                                                             1
       Jean-Rene Basle, County Counsel, Jamila Bayati, Deputy County Counsel, for

Real Party in Interest.

       Petitioner R.A. (father) filed a petition for extraordinary writ pursuant to

California Rules of Court, rule 8.452, challenging the juvenile court’s order removing his

son, E.B. (the child), under a Welfare and Institutions Code1 section 387 petition,

terminating reunification services, and setting a section 366.26 hearing. Father contends:

(1) there was no clear and convincing evidence to justify the removal of the child from

his custody; (2) the court erred in finding there was no substantial probability of returning

the child to his custody and failing to order additional reunification services; and (3) the

court erred in finding that he had been offered reasonable reunification services at the 12-

month review hearing. Father requests a temporary stay of the section 366.26 hearing,

pending the granting or denial of his writ petition. We deny the request for a stay and

also deny his writ petition.

                   FACTUAL AND PROCEDURAL BACKGROUND

       On December 31, 2014, the San Bernardino County Children and Family Services

(CFS) filed a section 300 petition on behalf of the child, who was a newborn. The

petition alleged that the child came within the provisions of subdivisions (b) (failure to

protect) and (g) (no provision for support). Specifically, the petition alleged that the




       1 All further statutory references will be to the Welfare and Institutions Code,
unless otherwise noted.



                                              2
child’s mother, J.B. (mother)2 had a history of substance abuse and a history of domestic

violence, and that father knew or reasonably should have known about the abuse and/or

neglect of the child. The petition also alleged that father’s whereabouts and his ability

and willingness to care for the child were unknown.

          The social worker filed a detention report and stated that the child tested positive

at birth for methamphetamines. Mother also tested positive. Mother admitted that she

had used methamphetamines for the past 12 years, and that she last used on December

25, 2014. She said that she had never had drug treatment, and when she found out she

was pregnant, she did not receive prenatal care. Mother identified father as the child’s

father.

          The court held a detention hearing on January 2, 2015, and detained the child in

foster care. There was a relative willing to provide a temporary home, and the court

authorized the social worker to do a home assessment.

          Jurisdiction/Disposition

          The social worker filed a jurisdiction/disposition report on January 20, 2015,

recommending that the court sustain the petition and order reunification services for

mother, but deny them to father. Father’s whereabouts were still unknown. The social

worker did report that father was married to another woman and had two adult children.

Mother stated that her relationship with father began as a one night stand. When he

found out about the child’s birth, father contacted mother and told her he believed every

          2   Mother is not a party to this writ.



                                                    3
child needed a father, and he wanted to be that for the child. The social worker noted that

father was not listed on the birth certificate, that he was only an alleged father, and that

he would need to establish paternity in order to receive services.

       The court held a jurisdiction/disposition hearing on January 23, 2015, and father

appeared. Mother said she advised father that she was pregnant when she found out, but

then left it up to him whether he wanted to be in the child’s life. The court ordered

paternity testing and set the matter contested, at father’s request.

       DNA testing revealed that father was the child’s biological father. The social

worker subsequently met with him to go over his case plan. She referred him to a

parenting class and individual counseling. Father was cooperative and indicated he

wanted counseling, but felt that he did not need a parenting program, since he had raised

two children who were now adults. Father said he did not have a stable place to raise the

child, but he planned on getting a house within the next few months. He said he owned

his own business. Father began visiting the child, along with mother. The social worker

felt that he appeared very motivated to gain custody of the child, so she recommended

that visits be unsupervised, twice a week.

       The court held a contested jurisdiction/disposition hearing on February 24, 2015.

The court found defendant to be a presumed father. Father then submitted on the petition

and waived his rights. The court sustained the petition, except that it dismissed the

allegation that father’s whereabouts and willingness to care for the child were unknown.

The court declared the child a dependent, removed him from the parents’ custody, and

placed him in the care of CFS. The court ordered both parents to participate in

                                              4
reunification services. Father requested the court to strike the parenting program

requirement, which the court did. The court also advised the parents that services would

not exceed six months, because of the child’s age, unless it found a substantial probability

that the child would be returned to their custody within an extended time period, not to

exceed 18 months. The social worker recommended supervised visitation. The court

modified the order to state “overnights, weekends, or return by approval packet of either

parent.”

       Six-month Status Review

       The social worker filed a six-month status review report on August 19, 2015. The

report stated that father had not stayed in contact with the social worker. She repeatedly

called him and left messages, to no avail. Furthermore, father had not provided the social

worker an address for his place of residence. He did, however, attend 12 sessions of

individual therapy. The court had ordered visits twice per week, and father visited

approximately four times. The foster parent reported that father did not attend any visits

after June 14, 2015.

       The court held a six-month review hearing on August 24, 2015. Father’s counsel

asked the court to set the matter contested. She stated that father had completed his

counseling program. She further noted that, at the last hearing, the court ordered father to

have unsupervised visits; however, he had been having supervised visits. Thus, she was

asking for “makeup [unsupervised] visits” There was some confusion over whether the

visits were ordered to be supervised or unsupervised. The court then stated, “The visits

are now deemed unsupervised for Father. Let’s move on from there.” The court said it

                                             5
wanted to return the child, if father had completed his case plan. However, county

counsel informed the court that father had an active restraining order from his ex-wife

and had to do a batterer’s program. Moreover, father had not provided the social worker

with his residence address. The court asked father his address. Father replied and said he

just moved there last week. The court set the matter for trial for September 3, 2015, and

ordered the social worker to assess father’s home and make a recommendation regarding

return to him.

       The social worker filed additional information with the court and reported that she

met with mother and father on August 24, 2015. Father said he planned to use the

maternal grandmother as a babysitter, and paperwork was provided for the live scan. The

social worker did not recommend that the child be returned to father’s care, as he had had

limited contact with the child and the social worker. She recommended that the court

continue services and day visits, and then advance to overnight visits, in order to establish

father’s ability to care for the child.

       The court held a contested six-month review hearing on September 3, 2015. At

the outset, father’s counsel argued that father had received unreasonable services. She

argued that, as of February 24, 2015, the visits were supposed to be unsupervised, twice

per week, and that the social worker was authorized to liberalize them. However, the

social worker allowed the visits to be supervised, and she did not liberalize them.

Father’s counsel asked the court for unsupervised overnight visits and weekends to start

immediately. The court noted that the previous court’s minute order clearly stated that

the visits were to be supervised, and that the judge’s handwritten notes also indicated that

                                             6
supervised visits were intended. The court further found that the failure to liberalize

visits did not constitute unreasonable services, since the evidence did not show that father

actually visited the child. Moreover, the court noted that father just got a home in late

August. It did not think it was wise to do overnight visits yet, but ordered unsupervised

visits for 8 to 12 hours a day on weekends for two weeks, in order to allow father time to

bond with the child. The court wanted to then have a hearing to see if they should

transition to overnight visits on the weekends.

       Appearance Review

       The social worker filed additional information for the court on September 18,

2015. She reported that father had extended day visits with the child on September 5,

2015, September 6, 2015, and September 7, 2015. The foster parent reported that the

child returned with diarrhea, slight diaper rash, and a cold. The foster mother took the

child to the doctor. The child was given prescription eye drops because he had

conjunctivitis. Father was informed about the diarrhea and eye issue.

       On September 12, 2015, the social worker made an unannounced visit to father’s

home and found a woman in the home with a baby. Father introduced her as a friend. He

reported that things were going well and that he had put the child’s eye drops in without

any problems. After the visit, the foster care mother noticed that more than half the eye

drops were gone.

       The court held an appearance review hearing on September 18, 2015. The court

indicated that it was going to extend visits for another two more weeks. The court noted

that it sounded like father needed a little more help learning to tend to the child and cited

                                              7
giving the child too many eye drops as an example. County counsel asked that father not

leave the child alone with his female friend who was in his home and that if she was

going to have substantial contact with the child, she needed to be live scanned. The court

ordered mother’s visits to be supervised at the CFS office. County counsel thus asked

that mother not visit the child at father’s home and that father not supervise mother’s

visits. The court ordered that if father had guests in his house, they needed to be live

scanned, and that he was not to supervise mother’s visits. The court further addressed

mother and told her she could not go to father’s house when he had the child, and that she

had to go to CFS to visit the child. The court added that if she violated that order, it

would affect both her and father.

       On October 23, 2015, the court placed the child in father’s custody under a plan of

family maintenance.

       Section 387 Petition

       On February 9, 2016, the social worker filed a section 387 supplemental petition

alleging that father violated the court orders of not leaving the child alone in his home

with the female that lived there and not allowing mother to have unsupervised visits with

the child. The petition also alleged that family maintenance services had failed in that

father had not been protective of the child.

       The social worker filed a detention report with the section 387 petition. She

reported that she spoke with father on February 5, 2016, and he said the child was at the

maternal grandmother’s (MGM) house, since he was at work. The social worker made an

unannounced visit to mother’s residence. Mother appeared to be under the influence and

                                               8
stated that she wanted to get back into treatment and get help for domestic violence.

Mother talked at length about the child being in her home, playing in the yard, and almost

eating dog “poop.” She also talked about how the child would pull the cell phone charger

out of the wall, and how the child took his bottle at night before bedtime. She talked

about sleeping with the child in her bed. She also said father routinely dropped off and

picked up the child at/from her house. The social worker talked to Ethel, the owner of

the residence where mother lived, and she confirmed that the child spent a lot of time at

the house.

       The social worker then went to the MGM’s home, and she said the child was not

at her house, but was with father. She also confirmed that father would drop the child off

at mother’s house. The MGM said she had no concerns about the child being with

mother alone, since she thought mother was “an excellent mother.”

       The social worker next made an unannounced visit to father’s home on February

5, 2016. A woman was in the home caring for the child. She had been seen at the house

on at least two other occasions. The social worker reported that there was a court order

that the woman could not babysit the child. The woman stated that father was on his way

home. When father arrived, he said he was not comfortable having the child go to the

MGM’s house because it was not very clean. He admitted he said the child was with the

MGM that day, even though the child was actually at his home. Father said he thought

the MGM was going to come over soon after he left. Regarding mother, he said he was

aware that she was actively using drugs. The social worker was concerned because,

although father knew mother was only to have supervised day visits, he was allowing her

                                             9
to have unsupervised and overnight visits. Moreover, she was still actively using drugs.

Father was also allowing a woman to care for the child, even though there was a court

order specifying that she was not supposed to. The social worker recommended the court

find that the previous disposition of maintaining the child in father’s custody had not

been effective in the protection of the child.

       At a hearing on February 10, 2016, the court found that the previous disposition

had not been effective in the protection of the child. It further found that continuance of

the child in father’s home was contrary to the child’s welfare, as there was a substantial

danger to his physical health or the child was suffering emotional damage, and there was

no reasonable means to protect him without removing him from father’s physical

custody. The court ordered the child detained and placed him in foster care. The court

ordered supervised visitation once a week, with unsupervised visits for father by approval

packet. The court then set the jurisdiction/disposition hearing for March 2, 2016,

combined with a 12-month review hearing set for that date.

       Jurisdiction/Disposition/12-month Review

       The social worker filed a report on February 29, 2016, recommending that the

court remove the child from father, no services be provided to father, mother’s services

be terminated, and a section 366.26 hearing be set. The social worker stated that father

was well aware of the court’s orders and the visitation schedule, yet he allowed mother to

have unsupervised and overnight visits with the child. He knew mother was actively

using drugs. He also knew there was a court order not allowing women to care for the

child in his home, except for the MGM. He allowed the child to be cared for in his home

                                                 10
by someone who had not been fingerprinted and whom the court had ordered not to care

for the child. The social worker stated that father had not been forthright with her

regarding the whereabouts of the child and who was caring for him. He showed a lack of

regard for following court orders given to protect the child. The social worker stated that

there were no services that could be rendered to assist father in following the court

orders. She also noted that this was the second time the child had been removed from his

care.

        The court held a contested jurisdiction/disposition hearing on the section 387

petition on March 17, 2016. Father testified at the hearing. He testified that he recalled

the court ordering mother not to visit the child at his home and that he was not authorized

to supervise mother’s visits. He then admitted that, since he had the child returned to his

care in October, he had taken the child to mother’s house twice. Father further testified

that he used the MGM as a babysitter, but he did not feel her house was appropriate for

the child. He said he never dropped the child off at the MGM’s house knowing that she

would take the child to mother. Father admitted that he knew mother was still actively

using drugs. He also admitted that the court ordered him to drug test on February 10,

2016 and March 2, 2016, but he did not test on either day. When asked about the woman

who was in his home caring for the child, father said she was a friend whom he used as a

babysitter, but she did not live in his home. Father said he was aware of the court’s order

that anyone who was going to have substantial contact with the child had to be live

scanned; however, he had not asked for his friend to be live scanned until that week.

Father then agreed that he violated the court’s orders to not leave the child home alone

                                             11
with mother and to not leave the child with someone who had not been live scanned.

However, he disagreed with the assertion that he was not being protective of the child by

leaving the child with mother, even knowing that she was actively using drugs. In

addition, father admitted that he lied to the social worker on February 5, 2016, when she

asked him where the child was, and he said the child was with the MGM. He said she

“caught him off guard,” and he also thought his case had already been closed. He

claimed that the social worker told him his case was closed, but the paperwork had just

not been processed yet. He also said he lied because he did not want to get anyone in

trouble.

       The social worker testified at the hearing, as well. She said she did tell the father

she was considering closing the case. However, she also told him it was not closed yet,

and he still had to follow the rules. She specifically reminded him every time she talked

to him that mother’s visits with the child had to be supervised. Furthermore, the social

worker testified that she believed the child would be at risk if placed with father. She

said father completed the therapy the court ordered, but said he did not need parenting

classes. The social worker was concerned because, even after completing his counseling,

father turned around and violated the court orders by allowing mother to have

unsupervised visits with the child. The social worker said she did not see how doing

more therapy or a parenting class now would change the risk of father giving the child to

mother to spend extended periods of time. The social worker also testified that she saw

father’s friend babysitting the child in his home three times, in August 2015, November

2015, and February 2016. In December 2015, she specifically reminded father that only

                                             12
people who had been live canned could babysit the child. The social worker further

testified that she learned from the foster mother that the child had overnight visits with

mother. The social worker also said she interviewed mother, who talked about activities

in her home she would do with the child, including that the child would sleep with her.

       After hearing the testimonies and closing arguments, the court first made its

jurisdiction finding. It found the allegations in the section 387 petition to be true and thus

found that the child came within section 387. Turning to the disposition, the court stated

that the issue was the protection and safety of the child. The court first found that mother

was still battling her drug addiction and that there would be a substantial risk of harm

returning the child to her. As to father, the court stated that, although father testified that

he left the child with mother only two times, it believed that he left the child with her

more than that. The court noted that, whether father believed the MGM was on her way

to watch the child, he still left the child with mother when he knew she was battling drug

addiction. The court stated that such circumstances created a significant issue of safety

for the child. The court further noted that the previous court ordered father not to

supervise mother’s visits and that he was not to leave the child alone at home with the

woman whom the social worker identified as his friend who had not been live scanned.

The issue was that father violated the court’s orders. Moreover, father understood the

importance of the appropriate people watching the child; thus, he lied about the child

being with the maternal grandmother on February 5, when the child was actually with

someone else. The court inferred that father lied because he knew the arrangement was

not right. The court was concerned that father’s violations of the court’s orders exposed

                                              13
the child to potential danger, when the child’s safety and protection should have been

paramount. The court did not believe the social worker ever told father the case was

closed, as father claimed. The court believed that the social worker told father that, even

if the case was being closed, the visits with mother needed to be supervised, in light of

her drug addiction. The court further stated that the supplemental section 387 petition

was based on the same issues in the original petition—father’s ability to protect the child

and mother’s substance abuse. Thus, the court found that the previous disposition had

not been effective in the rehabilitation or protection of the child. The court further found

that continuance of the child in father’s custody would be contrary to the child’s welfare.

The court found clear and convincing evidence that there was a substantial danger to the

physical health, safety, and protection or physical and emotional well-being of the child if

he was to be returned to father’s custody. The court further found father had been

provided with reasonable services and the extent of his progress toward alleviating the

causes necessitating placement had been minimal. The court also found that there was

not a substantial probability the child could be returned to father within the statutory time

frames, in that he had not made significant progress in resolving the problems that led to

the child’s removal. The court ordered father’s (and mother’s) reunification services

terminated and set a section 366.26 hearing for July 18, 2016.




                                             14
                                              ANALYSIS

        I. The Court Properly Sustained the Section 387 Petition and Removed the Child

                                    From Father’s Custody

       Father argues that there was no clear and convincing evidence to justify the

removal of the child from his custody. He is essentially arguing that the court erred in

sustaining the section 387 petition. We disagree.

           A. Relevant Law

       “A section 387 supplemental petition is used to change the placement of a

dependent child from the physical custody of a parent to a more restrictive level of court-

ordered care. (§ 387; . . . .) In the jurisdictional phase of a section 387 proceeding, the

court determines whether the factual allegations of the supplemental petition are true and

whether the previous disposition has been ineffective in protecting the child. (§ 387,

subd. (b) ; . . . .) If the court finds the allegations are true, it conducts a dispositional

hearing to determine whether removing custody is appropriate. (. . . ; In re H.G. (2006)

146 Cal. App. 4th 1, 11 [H.G.].) A section 387 petition need not allege any new

jurisdictional facts, or urge different or additional grounds for dependency because a

basis for juvenile court jurisdiction already exists. [Citations.] The only fact necessary to

modify a previous placement is that the previous disposition has not been effective in

protecting the child. [Citations.]” (In re T.W. (2013) 214 Cal. App. 4th 1154, 1161

(T.W.).)

       We note real party in interest’s initial argument that the standard for removal of a

child on a section 387 supplemental petition is a showing by a preponderance of the

                                                15
evidence that the previous disposition has not been effective in protecting the child. In

support of its position, real party in interest cites In re A.O. (2010) 185 Cal. App. 4th 103

(A.O.). However, that case relies on H.G., supra, 146 Cal. App. 4th 1, in stating that the

social service agency has the burden to show by a preponderance of the evidence that the

factual allegations alleged in the section 387 petition are true. (A.O., at pp. 109-110.)

H.G. concerned the removal of a child from the custody of a relative, not a parent. (H.G.,

at p. 10.) Thus, it is inapposite. Rather, “[w]hen a section 387 petition seeks to remove a

minor from parental custody, the court applies the procedures and protections of section

361. [Citation.] Before a minor can be removed from the parent’s custody, the court

must find, by clear and convincing evidence, ‘[t]here is or would be a substantial danger

to the physical health, safety, protection, or physical or emotional well-being of the minor

if the minor were returned home, and there are no reasonable means by which the minor’s

physical health can be protected without removing the minor from the minor’s parent’s

. . . physical custody.’ (T.W., supra, 214 Cal.App.4th at p. 1163.)

       “We review an order sustaining a section 387 petition for substantial evidence.”

(A.O., supra, 185 Cal.App.4th at p. 109; see also, T.W., supra, 214 Cal.App.4th at p.

1161.) “Evidence is ‘“[s]ubstantial”’ if it is ‘“‘reasonable, credible, and of solid value.’”’

[Citation.] We do not pass on the credibility of witnesses, attempt to resolve conflicts in

the evidence or weigh the evidence. Instead, we draw all reasonable inferences in

support of the findings, view the record in favor of the juvenile court’s order and affirm

the order even if other evidence supports a contrary finding. [Citations.] The appellant



                                             16
has the burden of showing there is no evidence of a sufficiently substantial nature to

support the findings or order.” (T.W., supra, 214 Cal.App.4th at pp. 1161-1162.)

       B. The Evidence Was Sufficient

       Here, the supplemental petition alleged the court’s previous order placing the child

with father had been ineffective in protecting him because father violated the court order

of leaving the child alone in his home with the female who had not been approved, and he

allowed mother to have unsupervised visits with the child. The court sustained the

petition and found clear and convincing evidence that there was a substantial danger to

the physical health, safety, and protection or physical and emotional well-being of the

child if he was to be returned to father’s custody. The evidence supports the court’s

findings. Father claims that the only direct evidence of his wrongdoing was his

admission that he lied to the social worker about the child’s location and about not having

the babysitter live scanned. Father misses the point. While it was wrong of him to lie to

the social worker, the real problem was that he violated the court’s orders that were

meant to protect the child. He knew there was a court order that anyone that was going to

have substantial contact with the child had to be live scanned. In other words, he knew

his friend had not been live scanned, yet he allowed her to babysit the child. The social

worker testified that she saw father’s friend babysitting the child in his home three times,

in August 2015, November 2015, and February 2016. He admitted that he violated the

order not to leave the child with someone who had not been live scanned. Father also

knew that mother was not to be left alone with the child, and that her visits were to be

supervised by CFS. He testified that he took the child to mother’s house and left him

                                             17
with her twice. Moreover, he did so knowing that she was still actively using drugs.

Furthermore, the evidence showed that the child had overnight visits with mother. The

social worker interviewed mother, who talked about activities in the home she would do

with the child, including that the child would sleep with her. Father admitted that he

violated the court order of not leaving the child home alone with mother.

       Father argues that the evidence showing that he allowed unsupervised visits

between mother and the child was unreliable since it came from mother, the MGM, and

the foster mother. However, father himself admitted that he took the child to mother’s

house and left him there twice. Moreover, the evidence showed that mother said father

routinely dropped off and picked up the child at/from her house. The owner of the

residence where mother lived also confirmed that the child spent a lot of time at the

house. The social worker testified at the hearing regarding the information she received,

indicating that mother was having overnight visits. The court clearly found that the

social worker’s testimony was credible, and we defer to this finding because we have no

power to judge the effect, value, or weight of the evidence, consider the credibility of

witnesses or resolve conflicts in the evidence. (T.W., supra, 214 Cal.App.4th at p. 1162.)

       Father attempts to justify his violations of the court’s orders by claiming that it

was “reasonable to assume that a layperson such as [himself] was confused” about the

procedures and that he believed the case was terminated. He further asserts that he “was

forthright in accepting responsibility for lying to the social worker.” However, the social

worker testified that she was very specific with father when she discussed the possibility

of closing the case, and that he needed to still obey the court’s orders. Moreover, as the

                                             18
court remarked, father lied about the child being with the maternal grandmother on

February 5, when he was with someone else, because he knew the arrangement was

wrong.

       Father also asserts that his actions “were not the most heinous nor did they cause

the most potential risk,” and, therefore, the court erred in failing to consider other

reasonable means to protect the child without removing him from father’s custody.

According to the social worker, the child would be at risk if returned to father’s custody.

She noted that father had already completed his court-ordered therapy, and he had refused

to take a parenting class. Yet, despite completing his therapy, father still gave the child

to mother unsupervised, even knowing that she was using drugs. Father suggests that the

court could have required him to attend additional counseling sessions or required him to

use a licensed childcare facility for the child. However, father had already completed

therapy, and these alternatives would not have done much to stop him from continuing to

violate the court orders.

       We conclude that substantial evidence supports the court’s jurisdictional findings

on the section 387 supplemental petition. Thus, the court properly removed the child

from father’s custody.

          II. The Court Did Not Abuse its Discretion By Failing to Offer Father More

                                   Reunification Services

       Father contends that the court abused its discretion by failing to offer him

additional reunification services when it removed the child at the section 387 hearing.

Because there was no substantial probability the child would be returned to father’s

                                              19
custody within the statutory time period, the court properly declined to order more

services.

       “Whenever a minor is removed from parental custody, the juvenile court must, in

the absence of certain specified exceptions, order the social worker to provide services to

the parent for the purpose of facilitating reunification of the family. [Citations.] . . . To

achieve this purpose, parents are generally entitled to 12 months of reunification services.

However, under section 361.5, subdivision (a)(2), ‘court-ordered services shall not

exceed a period of six months’ if the minor was under the age of three when removed

from the physical custody of his or her parent. [Citation.] . . . Nevertheless, the court

may extend the reunification period for a minor under the age of three up to 18 months if

there is a substantial probability the minor will be returned to the parent’s physical

custody within the extended time period or reasonable services have not been provided to

the parent.” (In re Jesse W. (2007) 157 Cal. App. 4th 49, 59, fn. omitted.)

       “‘If a dependent child was returned to the custody of a parent or guardian at the

12-month review or the 18-month review or at an interim review between 12 and 18

months and a [section] 387 petition is sustained and the child removed once again, the

court must set a hearing under section 366.26 unless the court finds there is a substantial

probability of return within the next 6 months or, if more than 12 months had expired at

the time of the prior return, within whatever time remains before the expiration of the

maximum 18-month period.’” (In re G.W. (2009) 173 Cal. App. 4th 1428, 1438.)

       Here, as of March 18, 2016, the day that the court sustained the section 387

petition and removed the child from father’s custody, there were still approximately four

                                              20
months remaining before the expiration of the maximum 18-month period. Father argues

that the court should have granted him additional reunification services for that time

period. He further claims that the court incorrectly stated that the issues regarding him

were the same in the original petition and the supplemental petition. However, the court

properly denied further services because there was no substantial probability the child

would be returned to father’s custody within four months. (§ 361.5, subd. (a)(3).) First,

the court correctly noted that the section 387 petition was based on the same issues as the

original petition—mother’s substance abuse and father’s ability to protect the child. The

original section 300 petition alleged under section 300, subdivision (b), that father failed

to protect the child adequately when he knew or reasonably should have known about

mother’s substance abuse and/or neglect of the child. Father submitted on the petition.

The section 387 petition similarly alleged that father violated the court’s orders by

allowing mother to have unsupervised visits with the child, and that father had not been

protective of the child, placing him at risk of physical and emotional harm. The evidence

undisputedly showed that father knew mother was actively using drugs and that he left

the child with her alone. Furthermore, father admitted to lying to the social worker about

the child’s whereabouts, when the child was with an unapproved person. He also

admitted that he violated the court’s orders not to leave the child with someone who had

not been live scanned and not to leave him alone with mother. Significantly, when father

was asked if he agreed that he had not been protective of the child when he left him with

mother, knowing she was actively using drugs, father said, “No.” As the social worker

opined, providing father with additional reunification services, when he had already

                                             21
completed his case plan, would not have done much to stop him from continuing to

violate the court’s orders. As the court stated, father’s violations of the court’s orders

exposed the child to potential danger.

       In light of the evidence, the court properly declined to order more services, since

there was no substantial probability the child would be returned to father’s custody within

the next few months.

            III. The Court Properly Found That Reasonable Reunification Services Were

                                     Provided to Father

       Father argues that there was no substantial evidence to support the court’s finding

that reasonable reunification services were provided. He claims that the social worker

made no effort at reunification and that he was not provided with any services. We

disagree.

       The record belies father’s claim. At the jurisdiction/disposition hearing on

February 24, 2015, the court ordered reunification services for father and ordered him to

participate. We note that the social worker originally recommended that father undergo

counseling and participate in a parenting education program. However, at the hearing,

father asked the court to strike the parenting component, asserting that he did not need it

since he had raised two grown children. Thus, the court modified the case plan

accordingly. In the six-month status review report, the social worker stated that father

was participating in services. At the six-month review hearing, father informed the court

that he had completed his counseling requirement. Father’s counsel also informed the

court that he had been provided with visitation. To the extent father is arguing that he

                                             22
was not provided with reasonable services after the child was removed from him pursuant

to the section 387 petition, we conclude that the court properly declined to order

additional services. (See ante, § II.) Thus, father’s claim fails.

                                          DISPOSITION

       The writ petition is denied.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS




                                                                 HOLLENHORST
                                                                                     J.


We concur:


RAMIREZ
                        P. J.


SLOUGH
                           J.




                                             23